Lawrence, Judge:
The proper value for dutiable purposes of certain bicycle coaster brake hubs, imported from Austria, forms the subject of the appeals for a reappraisement enumerated in the schedule attached to and made a part of this decision.
The cases have been submitted for determination by the court on a stipulation of fact by the parties hereto wherein it has been agreed that the bicycle coaster brake hubs in issue are not specified in the official final list promulgated by the Secretary of the Treasury (93 Treas. Dec. 14, T.D. 54521), pursuant to the Customs Simplification Act of 1956 (91 Treas. Dec. 295, T.D. 54165). It was further agreed by the parties that, on or about the respective dates of exportation of said articles, such or similar merchandise was freely sold and offered for sale for exportation to the United States in the principal markets of Austria to all purchasers, in the usual wholesale quantities and in the ordinary course of trade, at a price of $1.59 per unit.
*375Upon the agreed facts of record, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, supra (19 U.S.C. § 1401a (b)), is the proper basis of value for the bicycle coaster brake hubs in issue and that said value is $1.59 per unit.
Judgment will issue accordingly.